355 F.2d 206
Elliott SHEPPARD, Appellant,v.UNITED STATES of America, Appellee.
No. 19749.
United States Court of Appeals Ninth Circuit.
January 31, 1966.

Appeal from the United States District Court for the Southern District of California, Central Division; E. Avery Crary, Judge.
Edward I. Gritz, Los Angeles, Cal., for appellant.
Manuel L. Real, U. S. Atty., John K. Van de Kamp, Asst. U. S. Atty., Chief, Crim. Div., J. Brin Schulman, Asst. U. S. Atty., Asst. Chief, Crim. Div., Arthur I. Berman, Asst. U. S. Atty., for appellee.
Before BARNES, JERTBERG and ELY, Circuit Judges.
PER CURIAM:


1
From an examination of the evidence supporting the conviction of appellant on Count II, we are convinced it was insufficient. The judgment of conviction as to Count II is reversed, and the matter is remanded to the district court with direction to dismiss Count II.


2
From an examination of the evidence supporting the conviction of appellant on Count III, we are convinced the evidence was sufficient to support the conviction. The evidentiary errors asserted by appellant we find to be without merit, under the circumstances here existing. The judgment of conviction on Count III is affirmed.